Name: Commission Regulation (EEC) No 3572/89 of 30 November 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4 . 12 . 89 Official Journal of the European Communities No L 353 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3572/89 of 30 November 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, period 22 to 28 November 1989 for the Greek drachma, the pound sterling, the Portuguese escudo and the Italian lira tended to indicate that the agricultural conversion rate for Greece for the pigmeat sector should be adjusted as provided for in Article 6a of Regulation (EEC) No 1677/85 ; whereas these spot market rates lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for Greece, the United Kingdom and Portugal and, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts for Italy for the cereals sector,Having regard to Council Regulation (EEC) No1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Articles 9 (2) and 6a thereof, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows : Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (J), as last amended by Regu ­ lation (EEC) No 3575/89 (4), Whereas the monetary compensator amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 (s), as last amended by Regulation (EEC) No 3364/89 (4); Whereas Regulation (EEC) No 3153/85 lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 3118 / 89 (*), in the 1 . The column 'Greece* in Parts 1 , 2,-3 , 4, 5 , 6, 7 and 8 of Annex I is replaced by that given in Annex I hereto. 2 . The column headed 'United Kingdom' in Parts 1 , 2 , 3 , 4, 5 , 7, 8 , 9 and 10 of Annex I are replaced by those in Annex I hereto. 3 . The column 'Portugal' in Part 7 of Annex I is replaced by that given in Annex I hereto, 4 . The column 'Italy' in Part 1 of Annex I in replaced by that given in Annex I hereto . 5 . Annexes II and III are replaced by Annexes II and III hereto. Article 2 This Regulation shall enter into force on 4 December ') OJ No L 164 , 24 . 6 . 1985, p . 6 . 2) OJ NÃ ² L 182 , 3 . 7 . 1987 , p . 1 . 3) OJ No L 164 , 24 . 6 . 1985 , p . 11 . 4) OJ No L 350, 1 . 12 . 1989, p . 5 . s) OJ No JL: 188 , 1 . 7 . 1989 , p. 1 . 4&gt; OJ No L 327 , 13 . 11 , 1989 , p . 1 . 0 OJ No L 310 , 21 . 11 , 1985 , p. 4 . ¢) OJ No L 300 , 18 . 10 . 1989 , p. 13 , 1989 . No L 353/2 Official Journal of the European Communities 4 . 12 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 November 1989 . For the Commission Ray MAC SHARRY Member ofthe Commission 4 . 12 . 89 Official Journal of the European Communities No L 353/3 ANNEX I PARTI SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Put £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 110321 00 1103 29 10 1103 29 20 17,730 17,730 25,797 25,797 17,730 17,730 16,844 16,844 16,844 16,170 16,170 17,730 17,730 16,844 16,844 21,495 20,254 24,822 7,978 17,180 16,493 17,180 17,180 33,412 23,215 22,638 25,708 25,708 25,708 18,085 17,180 23,581 17,180 17,180 18,085 17,180 17,180 2 694 2 694 3 919 3 919 2 694 2 694 2 559 2 559 2 559 2 457 2 457 2 694 2 694 2559 2 559 3 266 3 077 3 771 1 212 2 610 2 506 2 610 2 610 5 076 3 527 3 439 3 906 3 906 3 906 2 748 2 610 3 583 2 610 2 610 2 748 2610 2 610 2 706,2 2 706,2 3 937,6 3 937,6 2 706,2 2 706,2 2 570,9 2 570,9 2 570,9 2 468,1 2 468,1 2 706,2 2 706,2 2 570,9 2 570,9 3 281,0 3 091,6 3 788,7 1 217,8 2 622,3 2 517,4 2 622,3 2 622,3 5 099,9 3 543,5 3 455,3 3 924,0 3 924,0 3 924,0 2 760,4 2 622,3 3 599,3 2 622,3 2 622,3 2 760,4 2 622,3 2 622,3 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 No L 353/4 Official Journal of the European Communities 4 . 12 . 89 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 110422 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 16,493 18,085 17,180 17,180 17,180 23,581 16,493 29,106 18,085 17,180 19,503 17,180 17,180 17,180 23,581 26,950 17,180 16,493 29.106 22,638 16,493 16,493 18,085 18,085 18,085 17,180 17,180 18,085 17,180 17,180 17,180 18,085 17,180 18,085 17,180 17,180 17,180 13,297 5,319 31,559 23,581 29,981 22,402 26.107 29,964 2 506 2 748 2 610 2 610 2 610 3 583 2 506 4 422 2 748 2 610 2 963 2 610 2610 2 610 3 583 4 094 2 610 2 506 4 422 3 439 2 506 2 506 2 748 2 748 2 748 2 610 2 610 2 748 2 610 2 610 2 610 2 748 2 610 2 748 2 610 2 610 2 610 2020 808 4 795 3 583 4 555 3403 3 966 4 552 2 517,4 2 760,4 2 622,3 2 622,3 2 622,3 3 599,3 2 517,4 4 442,6 2 760,4 2 622,3 2 976,9 2 622,3 2 622,3 2 622,3 3 599,3 4 113,5 2 622,3 2 517,4 4 442,6 3 455,3 2 517,4 2 517,4 2 760,4 2 760,4 2 760,4 2 622,3 2 622,3 2 760,4 2 622,3 2 622,3 2 622,3 2 760,4 2 622,3 2 760,4 2 622,3 2 622,3 2 622,3 2 029,7 811,9 4 817,1 3 599,3 4 576,2 3 419,3 3 984,9 4 573,5 11-1 11-1 11-1 11-1 11-7 11-7 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-1 11-1 11-5 7285 7286 7285 7286 7158 7159 7290 7291 7292 7293 7290 7291 7292 7293 7285 7286 7294 4 . 12 . 89 Official Journal of the European Communities No L 353/5 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pu £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 - fO 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 1011 230910 13 2309 10 31 2309 10 33 11-5 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 7295 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7547 7548 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 7542 O O C) C) C) 29,964 26,772 26,772 26,772 26,772 26,772 26,772 26,772 26,772 40*779 34,928 26,772 26,772 26,772 36,524 25,531 26,772 7,322 15,168 7,322 15,168 7,322 15,691 7,322 15,691 35,460 2,128 22,036 44,072 34,588 69,175 2,128 24,164 46,200 2,128 36,716 71,303 6,737 22,036 4 573,5 4 086,4 4 086,4 4 086,4 4 086,4 4 086,4 4 086,4 4 086,4 4 086,4 6 224,3 5 331,3 4 086,4 4 086,4 4 086,4 5 574,8 3 897,0 4 086,4 1 117,7 2 315,2 1 117,7 2 315,2 1 117,7 2 395,0 1 117,7 2 395,0 5 412,5 324,7 9 107,5 18 215,0 14 294,9 28 589,9 324,7 9 432,2 18 539,7 324,7 14 619,6 28 914,6 1 028,4 9 107,5 4 552 4 067 4 067 4 067 4 067 4 067 4 067 4 067 4 067 6 196 5 307 4 067 4 067 4 067 5-549 3879 4 067 1 112 2 304 1 112 2 304 1 112 2 384 1 112 2 384 5 387 323 323 323 323 323 323 323 1 024 No L 353/6 Official Journal of the European Communities 4 . 12. 89 Negative Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland Portugal £ Irl Esc 1 000 kg  1 024 1 024 1 024 1 024 1 024 1 024 2 020 Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 2309 10 33 23-9 7543 oo I 44,072 23-9 7547 oo  23-9 7548 oo \ 34,588 23-9 7549 oo 69,175 23-9 7645 oo \ 6,737 23-9 7646 oo 28,773 23-9 7647 oo 50,809 23-9 7651 oo \ 6,737 23-9 7652 oo 41,325 23-9 7653 oo 75,912 2309 10 51 23-4 7624 o I  23-4 7692 o 13,297 2309 10 53 23-10 7541 oo  23-10 7542 oo \ 22,036 23-10 7543 oo 44,072 23-10 7547 oo  23-10 7548 oo I 34,588 23-10 7549 oo 69,175 23-10 7654 I 13,297 23-10 7655 oo 35,333 23-10 7656 oo 57,369 23-10 7660 oo 13,297 23-10 7661 oo L 47,885 23-10 7662 82,472 2309 90 31 23-5 7624  23-5 7693 o 2,128 2309 90 33 23-11 7541 oo  23-11 7542 oo 22,036 23-11 7543 oo 44,072 23-11 7547 oo  23-11 7548 oo 34,588 23-11 7549 oo l 69,175 23-11 7663 oo 2,128 23-11 7664 oo 24,164 23-11 7665 oo l 46,200 23-11 7669 oo 2,128 23-11 7670 oo 36,716 23-11 7671 oo 71,303 2309 90 41 23-6 7624 o  23-6 7694 6,737 2309 9043 23-12 7541 oo  23-12 7542 oo 22,036 23-12 7543 oo 44,072 23-12 7547 oo  23-12 7548 oo 34,588 18 215,0 14 294,9 28 589,9 1 028,4 10 135,9 19 243,4 1 028,4 15 323,3 29 618,3 2 029,7 9 107,5 18 215,0 14 294,9 28 589,9 2 029,7 11 137,2 20 244,7 2 029,7 16 324,6 30 619,6 324,7 9 107,5 18 215,0 14 294,9 28 589,9 324,7 9 432,2 18 539,7 324,7 14 619,6 28 914,6 1 028,4 9 107,5 18 215,0 14 294,9 2 020 2 020 2 020 2 020 '2 020 2 020 323 323 323 323 323 323 323 1 024 4 . 12 . 89 Official Journal of the European Communities No L 353/7 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal EscDM F1 Pea £ 1 000 kg  2309 90 43 1 024 1 024 1 024 1 024 1 024 1 024 2 020 2309 90 51 2309 90 53 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-1.3 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 OO OO OO OO OO OO OO O o OO OO OO OO OO OO OO OO OO OO OO OO 69,175 6,737 28,773 50,809 6,737 41,325 75,912 13,297 22,036 44,072 34,588 69,175 13,297 35,333 57,369 13,297 47,885 82,472 28 589,9 1 028,4 10 135,9 19 243,4 1 028,4 15 323,3 29 618,3 2 029,7 9 107,5 18 215,0 14 294,9 28 589,9 2 029,7 11 137,2 20 244,7 2 029,7 16 324,6 30 619,6 2 020 2 020 2 020 2 020 2 020 2 020 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. O When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey), 1  whey powder or granules,  added casein and/or caseinate. O When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. No L 353/8 Official Journal of the European Communities 4. 12 . 89 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Posmve Negauve Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM Pu Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscF1 £ 100 kg ­ 02-3 02-3 7039 7054 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 02-3 02-3 7039 7054 2,980 2,534 2,980 3,875 5,619 4,340 4,340 6,278 3,371 6,278 4,340 4,340 3,875 5,619 4,340 4,340 6,278 3,371 6,278 4,340 4,340 1,550 1,705 0,930 5,619 4,340 10,928 8,603 3,371 5,619 4,960 5,425 4,340 6,278 6,278 4,340 4,340 8,603 10,811 112,7 95,8 112,7 146,5 212,5 164,1 164,1 237.4 127.5 237.4 164,1 164,1 146.5 212,5 164,1 164,1 237.4 127.5 237.4 164,1 164,1 58,6 64,5 35,2 212.5 164.1 413,3 325.3 127,5 212.5 187.6 205.2 164,1 237.4 237,4 164,1 164,1 325.3 408,9 02-3 02-3 7039 7054 4. 12 . 89 Official Journal of the European Communities No L 353/9 Positive  Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg DM Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscF1 100 kg ­ 02-3 02-3 7039 7054 0210 19 81 0210 19 89 1601 00 10 1601 00 91 1601 00 99 1602 10 00 1602 20 90 1602 41 10 C) C)(l) OO (')(') C)(l) 16-1 16-1 16-1 16-1 7319 7322 7319 7322 1602 42 10 1602 49 11 10,928 5,619 5,619 5,425 9,106 7,285 6,200 4,960 4,340 5,038 5,619 9,494 5,813 4,340 7,944 5,425 5,619 9,494 5,425 4,340 7,944 5,425 4,340 7,944 5,425 4,340 5,231 4,185 4,340 3,488 2,596 5,038 5,231 2,596 413.3 212,5 212,5 205,2 344.4 275.5 234.5 187.6 164,1 190,5 212,5 359.0 219,8 164.1 300.4 205.2 212.5 359.0 205,2 164.1 300,4 205.2 164.1 300.4 205.2 164,1 197.8 158.3 164,1 131.9 98,2 190.5 197,8 98,2 1602 49 13 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-1 16-1 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7319 7322 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 (') If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations. « (*) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.ei after the deduction of the weight of the liquid. No L 353/ 10 Official Journal of the European Communities 4 . 12 . 89 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative CN code Table Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalAdditional code Notes Belgium/ Luxem ­ bourg DM Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscF1  100 kg live weight  C) o (') C)  100 kg net weight  0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 C) 11,734 11,734 11,734 11,734 11,734 22,294 22,294 22,294 22,294 17,835 17,835 26,753 26,753 17,835 30,508 19,830 19,830 3,173 3,173 15,864 4,958 4,958 24,788 15,864 24,788 24,788 4,958 24,788 30,508 24,788 17,835 25,462 25,462 25,462 25,462 15,254 10,208 10,208 6 261,4 6 261,4 6 261,4 6 261,4 6 261,4 11 896,6 11 896,6 11 896,6 11 896,6 9 517,3 9 517,3 14 275,9 14 275,9 9 517,3 16 279,6 10 581,7 10 581,7 1 693,1 1 693,1 8 465,4 2 645,4 2 645,4 13 227,1 8 465,4 13 227,1 13 227,1 2 645,4 13 227,1 16 279,6 13 227,1 9 517,3 13 587,2 13587,2 13 587,2 13 587,2 8 139,8 5 447,4 5 447,4 O 0202 20 50 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 O O O (')(') (V 02-2 02-2 7034 7038 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 16-4 16-4 16-4 16-4 7330 7331 7332 73321602 90 61 4 . 12 . 89 Official Journal of the European Communities No L 353/ 11 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed . (2) The compensatory amount shall not be applied :  in respect of auantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of Quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 353/ 12 Official Journal of the European Communities 4 . 12. 89 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfri/Lfrs Dkr Lit FF Dr £ Irl Esc  100 pieces   100 kg  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 0,461 1,346 0,461 2,005 3,261 3,092 2,204 3,223 2,519 2,864. 3,121 3,149 3,451 3,837 4,659 5,177 4,417 4,830 4,604 2,864 3,121 3,149 3,451 4,659 5,177 4,417 4,830 4,604 8,489 3,433 2,614 1,809 4,726 4,440 8,042 1,809 6*612 3,796 54,6 159,3 54,6 237,2 385,8 365.8 260,7 381,2 298.0 338.9 369.2 372,5 408.3 453,9 551,2 612.4 522.5 571.4 544.6 338,9 369.2 372.5 408.3 551,2 612.4 522.5 571,4 544.6 1 004,2 406.1 309.2 214,1 559.1 525.2 951,4 214.1 782.2 449,1 4 . 12 . 89 Official journal of the European Communities No L 353/ 13 Positive Negative CN code Table additionalcode Notes Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lirs Dkr Lt FF Dr £ Irl Esc 100 kg - 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207.41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 4325 0207 43 31 0207 43 41 2,614 1,809 5,038 2,361 4,251 8,042 1,809 10,142 8,489 5,694 5,313 5,064 2,614 1,809 7,245 4,726 7,003 4,440 6,642 8,042 1,809 8,489 3,433 2,614 1,809 4,726 4,440 8,042 1,809 6,612 3,796 2,614 1,809 5,038 2,361 4,251 8,042 1,809 10,142 8,489 5,694 5,313 5,064 2,614 1,809 309,2 214,1 596.0 279,4 502,8 951.4 214.1 1 199,9 1 004,2 673.7 628.5 599.1 309.2 214,1 857.0 559.1 828,5 525.2 785.8 951,4 214,1 1 004,2 406.1 309.2 214,1 559.1 525.2 951,4 214.1 782.2 449.1 309.2 214,1 596.0 279,4 502,8 951.4 214.1 1 199,9 1 004,2 673,7 628.5 599.1 309.2 214,1 No L 353/ 14 Official Journal of the European Communities 4 . 12 . 89 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg   100 pieces   100 kg  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 7,245 4,726 7,003 4,440 6,642 8,042 1,809 4,021 0,962 0,330 2,905 13,596 5,926 6,333 13,131 3,370 6,297 8,846 8,478 8,846 11,795 1,598 11,795 1,598 857.0 559.1 828,5 525.2 785,8 951,4 214,1 475.7 113.8 39,0 343,7 1 608,4 701.1 749.2 1 553,4 398,7 745,0 1 046,5 1 003,0 1 046,5 1 395,3 189,0 1 395,3 189,0 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 4 . 12 . 89 Official Journal of the European Communities No L 353/ 15 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0401 04-1 7058 a + e  100 kg  a+c 0402 10 11 IlIl 17,294 7 147,5 0402 10 19 04-3 7059 11,327 4 681,6 04-3 7074 I   04-3 7079 17,294 7 147,5 0402 10 91 04-4 7089 II d+f d+f 0402 10 99 04-4 7089 \ d+f d+f 0402 21 11 04-2 7744 a+c a+c 0402 21 17 04-6 7098 Il 11,327 4 681,6 04-6 7099 '   04-6 7114 Il a+c l a + c 0402 21 19 04-2 7744 Il a+c a+ c 0402 21 91 04-2 7744 a+c a+ c l 0402 21 99 04-2 7744 \ a+c a+ c 0402 29 04-2 7744 \ a+c + f a + c + f 0402 91 04-2 7744 a + c a+c 0402 99 04-2 7744 l a+c+f a+ c+ f 0403 10 11 04-2 7744 \ a + c a+c 0403 10 13 04-2 7744 I a + c \ a+c 0403 10 19 04-2 7744 l a+c a+c 0403 10 31 04-2 7744 \ a+c+f a+c+f 0403 10 33 04-2 7744 \ a+c+f l a+c+f 0403 10 39 04-2 7744 \ a+c+f a + c+f 0403 90 11 04-5 7093 l I 11,327 4 681,6 I 04-5 7094 \   04-5 7097 l 17,294 7 147,5 I 0403 90 13 04-6 7098 \ 11,327 4 681,6 l 04-6 7099 I   04-6 , 7114 I a + c a+c 0403 90 19 04-2 7744 l ' a + c l a+c 0403 90 31 04-4 7089 I d+f d+f 0403 90 33 04-2 7744 I a+c + f a+c+f 0403 90 39 04-2 7744 I a+c+f a+c+f 0403 90 51 04-2 7744 l a+c a+c 0403 90 53 04-2 7744 \ a+c a+c 0403 90 59 04-2 7744 \ a+c a+c 0403 90 61 04-2 7744 I a+c+f a+c+f 0403 90 63 04-2 7744 \ a+c+f a+c+f 0403 90 69 04-2 7744 \ a+c+f a+c+f No L 353/ 16 Official Journal of the European Communities 4 . 12 . 89 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Nether ­ lands United^ Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Ut FF Dr £ Irl Esc  100 kg  a + c a + c a+ c a+c a+c a+c a + c+f a + c+f a+c+f a + c+f a + c+f a + c+f 6 013,9 6 164,2 6 242,8 a+c a+c a+c a + c a+c a + c a+c+f a+c+f a+c+f a+c+f a + c +f a+c+f 14,551 14,915 15,105 15,483 18,983 19,458 29,160 29,889 b x coef b x coef b x coef b 0404 90 11 0404 9013 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 6 398,9 7 845,7 8 041,9 12051,8 12 353,1 b x coef b x coef b x coef b 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 p4-9 04-10 D4-10 04-10 04-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 : 21,503 24,735 14,784 19,376 6,720 9,841 8 887,2 10 222,8 6 110,0 8 008,1 2 777,3 4 067,4 10 222,8 8 008,1 4 067,4 24,735 19,376 9,841 24,735 33,499 10 222,8 13 845,1 8,897 13,054 18,999 3 677,3 5 395,0 7 852,3 4. 12 . 89 Official Journal of the European Communities No L 353/ 17 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0406 30 10 04-10 7239 I I 22,531  100 kg  9 312,0 I 0406 30 31 04-10 7235 \ L \   \ 04-10 7236 \ 8,897 3 677,3 04-10 7237 Il 13,054 5 395,0 I 04-10 7238 ll 18,999 7 852,3 0406 30 39 04-10 7235 II    04-10 7238 ll 18,999 7 852,3 04-10 7239 ll 22,531 9 312,0 0406 30 90 Il\ 22,531 9 312,0 0406 40 00 04-11 7240 \  04-11 7241 l l 23,436 9 686,2 0406 90 11 04-12 7242 I 19,376 8 008,1 04-12 7243 l   04-12 7244 I 21,503 8 887,2 l 04-12 7245 24,735 10 222,8 04-12 7246 l 14,784 6 110,0 04-12 7247 \ 19,376 8 008,1 0406 90 13 04-13 7248 I   \ 04-13 7250 II 28,954 11 966,4 0406 90 15 04-13 7248 II   \ 04-13 7250 I 28,954 11 966,4 0406 90 17 04-13 7248 I   \ 04-13 7249 19,376 8 008,1 04-13 7250 l 28,954 11966,4 0406 90 19 \    0406 90 21 04-14 7251   l 04-14 7252 I 26,550 10 973,1 0406 90 23 04-15 7254 I   l I 04-15 7255 I 21,503 8 887,2 l 04-15 7256 I 24,735 10 222,8 04-15 7257 I 14,784 6 110,0 04-15 7258 I 19,376 8 008,1 0406 90 25 04-15 7254 I I   l 04-15 7255 21,503 8 887,2 04-15 7256 I 24,735 10 222,8 04-15 7257 I 14,784 6 1 10,0 \ 04-15 7258 I l 19,376 8 008,1 0406 90 27 04-15 7254 I    04-15 7255 21,503 8 887,2 04-15 7256 I 24,735 / 10 222,8 04-15 7257 I 14,784 6 110,0 \ 04-15 7258 I 19,376 8 008,1 0406 90 29 04-15 7253 I   \ 04-15 7254 l   04-15 7255 \ \ 21,503 8 887,2 No L 353/ 1 8 Official Journal of the European Communities 4. 12 . 89 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Put £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg ­ 24,735 14,784 19,376 10 222,8 6 110,0 8 008,1 21,503 24,735 14,784 19,376 8 887,2 10 222,8 6 110,0 8 008,1 21,503 24,735 14,784 19,376 21,503 24,735 14,784 19,376 21,503 24,735 14,784 19,376 21,503 24,735 14,784 19,376 8 887,2 10 222,8 6 110,0 8 008,1 8 887,2 10 222,8 6 110,0 8 008,1 8 887,2 10 222,8 6 110,0 8 008,1 8 887,2 10 222,8 6 110,0 8 008,1 0406 90 29 040690 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226v 7227 7228 7229 7230 7259 21,503 24,735 14,784 19,376 8 887,2 10 222,8 6 110,0 8 008,1 33,499 21,503 24,735 14,784 19,376 13 845,1 8 887,2 10 222,8 6 110,0 8008,1 4 . 12 . 89 Official Journal of the European Communities No L 353/ 19 "t" Positive Negative Germany Spam Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM Fi Put SC Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  21,503 24,735 14,784 19,376 8 887,2 10 222,8 6 110,0 8 008,1 21,503 24,735 14,784 19,376 8 887,2 10 222,8 6 110,0 8 008,1 21,503 24,735 14,784 19,376 8 887,2 10 222,8 6 110,0 8 008,1 21,503 24,735 14,784 19,376 8 887,2 10 222,8 6 110,0 8 008,1 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 040690 91 0406 90 93 0406 90 97 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7239 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 7230 21,503 24,735 14,784 19,376 8 887,2 10 222,8 6 110,0 8 008,1 21,503 24,735 14,784 19,376 8 887,2 10 222,8 6 110,0 8 008,1 21,503 24,735 14,784 19,376 8 887,2 10 222,8 6 110,0 8 008,1 6,720 9,841 2 777,3 4 067,4 6,720 9,841 2 777,3 4 067,4 24,735 19,376 10 222,8 8 008,1 No L 353/20 Official Journal of the European Communities 4 . 12 . 89 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Nether ­ lands United Kingdofri Belgium/ Luxem ­ bourg DM F1 Pu £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg - 0406 90 97 0406 90 99 2309 10 15 2309 10 19 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7232 7226 7228 7230 7232 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 9,841 24,735 19,376 9,841 2,204 4,407 6,611 8,264 9,255 9,916 3,459 6,9^8 10,376 12,970 14,527 15,564 2,204 4,407 6,611 8,264 9,255 9,916 3,459 6,918 10,376 12,970 14,527 15,564 2,204 4,407 6,611 8,264 9,255 9,916 3,459 6,918 10,376 12,970 14,527 15,564 2,204 4 067,4 10 222,8 8 008,1 4 067,4 910,7 1 821,5 2 732,2 3415,3 3 825,1 4 098,4 1 429,5 2 859,0 4 288,5 5 360,6 6 003,9 6432,7 910,7 1 821,5 2 732,2 3 415,3 3 825,1 4 098,4 1 429,5 2 859,0 4 288,5 5 360,6 6003,9 6 432,7 910,7 1 821,5 2 732,2 3 415,3 3 825,1 4 098,4 1 429,5 2 859,0 4 288,5 5 360,6 6 003,9 6 432,7 910,7 2309 10 39 2309 10 59 4 . 12 . 89 Official Journal of the European Communities No L 353/21 Positive Negative CN code Tabe Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  lookg  2309 10 59 2309 10 70 4,407 6,611 8,264 9,255 9,916 3,459 6,918 10,376 12,970 14,527 15,564 2,204 4,407 6,611 8,264 9,255 9,916 3,459 6,918 10,376 12,970 14,527 15,564 1 821,5 2732,2 3 415,3 3 825,1 4 098,4 1 429,5 2 859,0 4 288,5 5 360,6 6 003,9 6 432,7 910,7 1 821,5 2 732,2 3 415,3 3 825,1 4 098,4 1 429,5 2 859,0 4 288,5 5 360,6 6 003,9 6 432,7 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7554 7555 7556 7557 7558 7579 758.0 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 . 7584 7885 7553 7554 7555 7556 7557 7558 7579 2309 90 35 2,204 4,407 6,611 8,264 9,255 9,916 3,459 6,918 10,376 12,970 14,527 15,564 2,204 4,407 6,611 8,264 9,255 9,916 3,459 910,7 1 821,5 2 732,2 3 415,3 3 825,1 4 098,4 1 429,5 2 859,0 4 288,5 5 360,6 6 003,9 6 432,7 910,7 1 821,5 2 732,2 3 415,3 3 825,1 4 098,4 1 429,5 2309 90 39 No L 353/22 Official Journal of the European Communities 4 . 12 . 89 Positive Negative Germany Spain Denmark Italy Francc Greece Ire and PortugalCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ rl Esc  100 kg  2309 90 39 2309 90 49 2309 90 59 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 6,918 10,376 12,970 14,527 15,564 2,204 4,407 6,611 8,264 9,255 9,916 3,459 6,918 10,376 12,970 14,527 15,564 2,204 4,407 6,611 8,264 9,255 9,916 3,459 6,918 10,376 12,970 14,527 15,564 2,204 4,407 6,611 8,264 9,255 9,916 3,459 6,918 10,376 12,970 14,527 15,564 2 859,0 4 288,5 5 360,6 6 003,9 6 432,7 910,7 1 821,5 2 732,2 3 415,3 3 825,1 4 098,4 1 429,5 2 859,0 4 288,5 5 360,6 6 003,9 6 432,7 910,7 1 821,5 2 732,2 3 415,3 3 825,1 4098,4 1 429,5 2 859,0 4 288,5 5 360,6 6 003,9 6 432,7 910,7 1 821,5 2 732,2 3 415,3 3 825,1 4 098,4 1 429,5 2 859,0 4 288,5 5 360,6 6 003,9 6 432,7 2309 90 70 4 . 12 . 89 Official Journal of the European Communities No L 353/23 I I Positive * Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Put £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc a b  °/o milk fat/100 kg product  0,325 134,5 0,357 147,5 c  °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  0,148 61,1 d  °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  0,173 71,5 e  °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  0,013 5,6 f  °/o sucrose/100 kg product  0,062 9,4 Annex For certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic drv matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, ana where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. No L 353/24 Official Journal of the European Communities 4 . 12 .^ 89 PART 6 SECTORWINE Monetary compensatory amounts I || Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2204 21 25 22-5 7431 o I 618,8 22-5 7432 o I 618,8 22-5 7434 o 26,8 l 22-5 7587 o l 618,8 22-5 7588 C) 26,8 2204 21 29 22-6 7438 o \ \ 433,6 22-6 7439 o 433,6 I 22-6 7441 o 26,8 22-6 7589 o 433,6 22-6 7590 (') l 26,8 2204 21 35 22-8 7449 &lt;2) 618,8 l 22-8 7451 o I 26,8 22-8 7591 o 618,8 22-8 7592 o 26,8 2204 21 39 22-9 7455 o I 433,6 l 22-9 7457 o 26,8 l 22-9 7593 &lt;2) 433,6 22-9 7594 (') 26,8 2204 29 10 22-3 7426 o 26,8 2204 29 25 22-11 7478 o 618,8 22-11 7479 (2) 618,8 22-11 7480 o , 618,8 I 22-11 7481 0 618,8 I 22-11 7483 CK 26,8 22-11 7595 o 618,8 I 22-11 7596 (') 26,8 2204 29 29 22-12 7487 (2) 433,6 22-12 7488 o 433,6 22-12 7490 o 26,8 22-12 7597 o 433,6 22-12 7598 C) 26,8 2204 29 35 22-14 7498 o 618,8 22-14 7499 (J) 618,8 l 22-14 7518 C) 26,8 l 22-14 7599 o 618,8 4 . 12 . 89 Official Journal of the European Communities No L 353/25 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2204 29 35 22-14 7614 C) l 26,8 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 o O o o 433,6 26,8 433,6 26,8 C) °/o vol/hl O hi No L 353/26 Official Journal of the European Communities 4. 12 . 89 PART 7 SECTOR SUGAR Monetary compensatory amounts / I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Ptt United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1701 11 10 17-5 7334 0 5,151  100 kg  786,3 265,24 \ 17-5 7335 I 5,151 786,3 265,24 1701 11 90 17-5 17-5 7334 7335 C) 5,151 5,151 786,3 786,3 265,24 265,24 1701 12 10 17-5 17-5 7334 7335 o 5,151 5,151 786,3 786,3 265,24 265,24 1701 12 90 17-5 17-5 7334 7335 o 5,151 5,151 ' 786,3 786,3 265,24 265,24 1701 91 00 17-6 7337 0 L 6,178 942,9 335,96 1701 99 10 17-7 7340 \ 6,178 942,9 335,96 1701 99 90 17-7 7340 ll 6,178 942,9 335,96 1702 30 10 17-7 7340 6,178  100 kg of dry matter  942,9 344,68 1702 40 10 17-7 7340 ll 6,178 942,9 344,68 1702 60 10 17-7 7340 \ 6,178 942,9 344,68 1702 60 90 17-10 7345 o 0,0618  °/o sucrose content and 100 kg net  9,429 3,360 17-10 7346 0 0,0618 9,429 3,360 17-10 7347 0 0,0618 9,429 3,360 1702 90 30 17-7 \ 7340 \ 6,178  100 kg of dry matter  942,9 344,68 1702 90 60 17-11 7349 (V 0,0618  °/o sucrose content and 100 kg net  9,429 3,360 17-11 7350 0 0,0618 9,429 3,360 \ 17-11 7351 (') I 0,0618 9,429 3,360 1702 90 71 17-12 7353 o 0,0618 9,429 3,360 1702 90 90 17-10 17-10 17-8 7345 7346 7347 o 0 0 0,0618 0,0618 0,0618 9,429 9,429 9,429 3,360 3,360 3,360 2106 90 30 21-5 7419 6,178  100 kg of dry matter  942,9 344,68 2106 90 59 21-6 7423 (J) 0,0618  °/o sucrose content and 100 kg net  9,429 3,360 21-6 7424 o 0,0618 9,429 3,360 I 21-6 7425 o 0,0618 9,429 3,360 4 . 12 . 89 Official Journal of the European Communities No L 353/27 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4. 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (5) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . No L 353/28 Official Journal of the European Communities 4 . 12. 89 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 100 kg ^- 6 432,8 7 216,6 10 261,9 801,3 1 070,5 1 626,4 6 432,8 7 216,6 10 261,9 801,3 1 070,5 1 626,4 1 667,7 1 667,7 565,3 565,3 633,0 633,0 15,565 17,462 24,829 2,590 3,935 15,565 17,462 24,829 2,590 3,935 4,035 , 4,035 3,704 3,704 4,147 4,147 0403 10 51 0403 10 53 0403 10 59 0403 1091 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 * » » * *  * » 7632 * 7632 » * » *- * * » * * * * Official Journal of the European Communities No L 353/294 . 12. 89 Positive Negative CN code Table Ad^ °nal Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  495,7 495,7 495,7 3,248 3,248 2,853 3,248 2,569 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 * * 7632 * * » * * * * * * * « 7633 7634 » » » * * 6585 7585 6586 7586 * » 7001 7002 7003 7004 7635 7636 7637 7642 3,696 4 , «64 564,1 742,3 2,946 3,443 5,128 4,660 7,224 855,5 1 133,3 1 829,5 1 636,0 2 695,5 2,502 3,614 5,171 2,745 551,6 789,2 No L 353/30 Official Journal of the European Communities 4. 12 . 89 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  763,7 596,7 1 086,2 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 5,004 3,909 7,117 3,016 3,016 2,745 5,004 3,909 7,117 2,502 3,614 5,171 763,7 596,7 1 086,2 551,6 789,2 658,8 896,4 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 , 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 3,204 4,316 5,873 2,834 4,002 5,114 2,362 3,696 . 4,864 2,179 3,513 4,681 5,793 7,350 2,881 4,215 5,383 6,495 8,052 3,679 5,013 6,181 7,293 4,541 5,875 7,043 6,537 7,871 9,039 610,9 780,6 564,1 742,3 900,6 1 104,3 1 282,5 1 452,2 1 689,8 1 007,8 1 211,5 1 389,7 1 559,4 1 797,0 1 129,6 1 333,3 1 511,5 1 681,2 1 261,0 1 464,7 1 642,9 2 701,8 2 905,5 3 083,7 4 . 12 . 89 Official Journal of the European Communities No L 353/31 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 7043 I 10,151  100 kg  3 253,4   I 7044 11,708 3 491,0  li 7045 7,239 2 809,0  II 7046 Il 8,573 3 012,7  7047 Il\ 9,741 3 190,9  \ 7048 10,853 3 360,6  7049 12,410 3 598,2  7050 8,037 2 930,8  II 7051 9,371 3 134,5  7052 Il 10,539 3 312,7  7053 11,651 3 482,4  7055 8,899 3 062,2  II 7056 \ 10,233 3 265,9  7057 Il 11,401 3 444,1  \ 7060 \ 11,673 4 824,6  7061 Il 13,007 5 028,3  7062 14,175 5 206,5  l .\ 7063 15,287 5 376,2  \ 7064 \ 16,844 5 613,8  7065 12,375 4 931,8  7066 13,709 5 135,5  7067 14,877 5 313,7  7068 II 15,989 5 483,4  7069 I 17,546 5 721,0 .  7070 l 13,173 5 053,6  7071 I 14,507 5 257,3  . 7072 I 15,675 5 435,5  l 7073 I 16,787 5 605,2  l 7075 I 14,035 5 185,0  \ 7076 I 15,369 5 388,7  l 7077 I 16,537 5 566,9  \ 7080 I \ 22,724 9 391,8  \ 7081 I 24,058 9 595,5  7082 I 25,226 9 773,7  \ 7083 I 26,338 9 943,4  \ 7084 I 27,895 10 181,0 l 7085 I 23,426 9 499,0  7086 I 24,760 9 702,7  7087 I 25,928 9 880,9  7088 I 27,040 10 050,6  7090 I 24,224 9 620,8  7091 25,558 9 824,5  7092 26,726 10 002,7  7095 25,086 9 752,2  \ 7096 26,420 9 955,9 No L 353/32 4. 12 . 89Official Journal of the European Communities Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscFl Pw £  100 kg  7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 O (') C) 0 o o C) 0) C) C) C) C) C) C) C) (') o C) o O (') C) C) O (') (') o &lt; ¢) (l) 0) C) 2,141 3,309 4,421 5,978 2.843 4,011 5,123 6,680 2,307 3,641 4,809 5,921 3,169 4,503 5,671 2,986 4,320 5,488 6,600 8,157 3,688 5,022 6,190 7,302 8,859 4,486 5,820 6,988 8,100 5,348 6,682 7,850 7,344 8,678 9,846 10,958 12,515 8,046 9,380 10,548 11,660 13,217 8.844 537.2 715,4 885.1 1 122,7 644.4 822,6 992.3 1 229,9 562.5 766.2 944.4 1 114,1 693,9 897.6 1 075,8 1 234,1 1 437,8 1 616,0 1 785,7 2023,3 1 341,3 1 545,0 1 723,2 1 892,9 2 130,5 1 463,1 1 666,8 1 845,0 2 014,7 1 594,5 1 798,2 1 976,4 3 035,3 3 239,0 3 417,2 3 586,9 3 824,5 3 142,5 3 346,2 3 524,4 3 694,1 3 931,7 3 264,3 4 . 12 . 89 Official Journal of the European Communities No L 353/33 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Esc  100 kg - 7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206. 7207 7208 (') O (') O (') O O (') 0) (') C) (') C) C) 0 C) o o C) o o C) Q o o o o C) C) O C) ( ¢) C) ( ¢) (') 10,178 11,346 12,458 9,706 11,040 12,208 12,480 13,814 14,982 16,094 17,651 13,182 14,516 15,684 16,796 18,353 13,980 15,314 16,482 17,594 14,842 16,176 17,344 23,531 24,865 26,033 27,145 24,233 25,567 26,735 27,847 25,031 26,365 27,533 25,893 27,227 3,492 4,826 5,994 7,106 8,663 4,194 5,528 6,696 7,808 3 468,0 3 646,2 3 815,9 3 395,7 3 599,4 3 777,6 5 158,1 5 361,8 5 540,0 5 709,7 5 947,3 5 265,3 5 469,0 5647,2 5 816,9 6 054,5 5 387,1 5 590,8 5 769,0 5 938,7 5 518,5 5 722,2 5 900,4 9 725,3 9 929,0 10 107,2 10 276,9 9 832,5 10 036,2 10 214,4 10 3*4,1 9 954,3 10 158,0 10 336,2 10 085,7 10 289,4 1 443,3 1 647,0 1 825,2 1 994,9 2 232,5 1 550,5 1 754,2 1 932,4 2 102,1 No L 353/34 Official Journal of the European Communities 4 . 12 . 89 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  O C) C) o 0 C) C) C) C) o o 0) o o 0) o o (') C) o (') C) o o o C) o O o o (l) C) C) o o o o ( ¢) C) (') (') 9,365 4,992 6,326 7,494 8,606 5,854 7,188 8,356 6,716 8,050 14,699 16,033 17,201 18,313 19,870 15,401 16,735 17,903 19,015 20,572 16,199 17,533 18.701 19,813 17,061 18,395 17,923 5,588 6,922 8,090 9,202 10,759 6,290 7,624 8,792 9,904 11,461 7,088 8,422 9,590 10.702 7,950 9,284 10,452 8.812 2 339,7 1 672,3 1 876,0 2 054,2 2 223,9 1 803,7 2 007,4 2 185,6 1 935,3 2 139,0 6 074,9 6 278,6 6 456,8 6 626,5 6 864,1 6 182,1 6 385,8 6 564,0 6 733,7 6 971,3 6 303,9 6 507,6 6 685,8 6 855,5 6 435,3 6 639,0 6 566,9 2 309,3 2 513,0 2 691,2 2 860,9 3 098,5 2 416,5 2 620,2 2 798,4 2 968,1 3 205,7 2 538,3 2 742,0 2 920,2 3 089,9 2 669,7 2 873,4 3 051,6 2 801,3 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7280 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 4. 12 . 89 Official Journal of the European Communities No L 353/35 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Put United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 7321 0) 10,146  100 kg  3 005,0  Il 7360 o 14,927 6 169,0  7361 ' 16,261 6 372,7  7362 0 17,429 6 550,9  II 7363 o 18,541 6 720,6  Il 7364 o 20,098 ¢ 6 958,2  7365 15,629 6 276,2  I 7366 L 16,963 6 479,9  7367 0) 18,131 6 658,1  ll 7368 0) 19,243 6 827,8  \ 7369 o 20,800 7 065,4  \ 7370 o 16,427 6 398,0  \ 7371 0 17,761 6 601,7  li 7372 O p 18,929 6 779,9  ll 7373 C) 20,041 6 949,6  ll 7375 0 17,289 , 6 529,4  \ 7376 o I 18,623 6 733,1  I 7380 C) \ 18,151 6 661,0  7400 (l) \ 7,509 3 103,1  \ 7401 O 8,843 3 306,8  7402 10,011 3 485,0  \ 7403 1 11,123 3 654,7  \ 7404 (') 12,680 3 892,3  7405 0 8,211 3 210,3  \ 7406 9,545 3 414,0  \ 7407 C) 10,713 3 592,2  l 7408 C) 11,825 3 761,9  l 7409 13,382 3 999,5  \ 7410 o 9,009 3 332,1  \ 7411 o 10,343 3 535,8  \ 7412 o 11,511 3 714,0  7413 (l) 12,623 3 883,7  \ 7415 9,871 3 463,5  \ 7416 o 11,205 3 667,2  7417 (l) 12,373 3 845,4  7420 C) 10,733 3 595,1  7421 (') 12,067 3 798,8  7460 (') 15,136 6 255,1  7461 16,470 6 458,8  7462 (*) 17,638 6 637,0  7463 18,750 6 806,7 .  7464 C) 20,307 7 044,3   7465 (') 15,838 6 362,3 7466 17,172 6 566,0 7467 0) 18,340 6 744,2 No L 353/36 4 . 12 . 89Official Journal of the European Communities Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Dkr Lit FF Dr £ Irl EscBfrs/Lfrs 100 kg ­ 7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 , 7567 7568 7570 7571 7572 7575 7576 7600 7601 7602 7603 7604 7605 O (l) O O C) C) C) C) o 0) 0) C) o O (') 0 (l) o C) C) 0) O o (') 0) C) o 0 o O O C) C) (l) 19,452 16,636 17,970 19,138 17,498 18,832 11,001 12,335 13,503 14,615 16,172 11,703 13,037 14,205 15,317 16,874 12,501 13,835 15,003 16,115 13,363 14,697 15,865 14,225 15,559 15,515 16,849 18,017 19,129 20,686 16,217 17,551 18,719 19,831 17,015 18,349 19,517 17,877 19,211 15,220 16,554 17,722 18,834 20,391 15,922 6 913,9 6 484,1 6 687,8 6 866,0 6 615,5 6 819,2 4 546,4 4 750,1 4 928,3 5 098,0 5 335,6 4 653,6 4 857,3 5 035,5 5 205,2 5 442,8 4 775,4 4 979,1 5 157,3 5 327,0 4 906,8 5 110,5 5 288,7 5 038,4 5 242,1 6 411,9 6 615,6 6 793,8 6 963,5 7 201,1 6 519,1 6 722,8 6 901,0 7 070,7 6 640,9 6 844,6 7 022,8 6 772,3 6 976,0 6 290,1 6 493,8 6 672,0; 6 841,7 7 079,3 6 397,3 4. 12 . 89 Official Journal of the European Communities No L 353/37 Negative Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 7606 C) 17,256  7607 18,424  \\ 7608 C) \ 19,536  li 7609 (') l 21,093  ll 7610 loi\ 16,720  Il 7611 \ 18,054  7612 19,222  Il 7613 20,334  Il 7615 \ 17,582  Il 7616 18,916  ll 7617 o 20,084  7620 (') \ 18,444  \ 7621 0) \ 19,778  7700 (') 16,881  7701 18,215  Il 7702 (') 19,383  7703 o 20,495  7704 22,052  7705 17,583  \ 7706 o I 18,917  \ 7707 C) 20,085  \ 7708 o \ 21,197  7710 C) 18,381  \ 7711 (') 19,715  \ 7712 (') 20,883  \ 7715 19,243  \ 7716 20,577  \ 7720 16,947 l 7721 C) 18,281  1 7722 (') 19,449  7723 C) 20,561  \ 7725 /!\ 17,649  l 7726 (') 18,983  \ 7727 20,151  \ 7728 21,263  \ 7730 (') 18,447  \ 7731 19,781  l 7732 C) 20,949  \ 7735 0) 19,309  \ 7736 gy 20,643  \ 7740 (') 21,789  \ 7741 C) 23,123  l 7742 (') 24,291  \ 7745 (') 22,491  \ 7746 (') 23,825 6 601,0 6 779,2 6 948,9 7 186,5 6 519,1 6 722,8 6 901,0 7 070,7 6 650,5 6 854,2 7 032,4 6 782,1 6 985,8 6 976,8 7 180,5 7 358,7 7 528,4 7 766,0 7 084,0 7 287,7 7 465,9 7 635,6 7 205,8 7 409,5 7 587,7 7 337,2 7 540,9 7 004,2 7 207,9 7 386,1 7 555,8 7 111,4 7 315,1 7 493,3 7 663,0 7233,2 7 436,9 7 615,1 7 364,6 7 568,3 9 005,4 9 209,1 9 387,3 9 112,6 9 316,3 No L 353/38 Official Journal of the European Communities 4. 12 . 89 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £Ir Esc 100 kg ­ 7747 7750 7751 7760 7761 7762 7765 7766 7770 7771 7780 7781 7785 7786 7800 7801 7810 7811 7812 7815 7816 7817 7820 7821 7830 7831 7840 7841 7860 7861 7900 7901 7910 7911 7912 7915 7916 7917 7920 7921 7930 7931 7940 7941 7960 C) O (') (') C) C) C) C) o 0) C) C) (') (') (') C) o o (') O (') (') 24,993 23,289 24,623 26,631 27,965 29,133 27,333 28,667 28,131 29,465 31,473 32,807 32,175 33,509 3,224 4,558 32,374 33,708 34,876 33,076 34,410 35,578 5,403 6,737 33,874 35,208 9,761 11,095 14,897 16,231 4,031 5,365 33,181 34,515 35,683 33,883 35,217 36,385 6,210 7,544 34,681 36,015 10,568 11,902 15,704 9 494,5 9 234,4 9 438,1 1 1 006,6 11 210,3 11388,5 11 113,8 11 317,5 11 235,6 11 439,3 13 007,8 13 211,5 13 115,0 13 318,7 695,7 13 380,1 13 583,8 13 762,0 13 487,3 13 691,0 13 869,2 1 392,6 1 596,3 13 609,1 13 812,8 3 193,8 3 397,5 5 316,6 5 520,3 825,5 1 029,2 13 713,6 13 917,3 14 095,5 13 820,8 14 024,5 14 202,7 1 726,1 1 929,8 13 942,6 14 146,3 3 527,3 3 731,0 5 650,1 4 . 12 . 89 Official Journal of the European Communities No L 353/39 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  7961 o 17,038  100 kg  I 5 853,8 Amounts to be deducted 51xx I 0,381 157,4  52xx 0,805 332,7  53xx l 1,288 532,4  li 54xx 1,731 715,4  || 55xx LI 2,537 1 048,1  56xx 3,769 1 557,4  570x l 5,777 2 386,7  Il 571x l 5,777 2 386,7  || 572x l 8,000 3 305,5  II 573x l 8,000 3 305,5  LI 574x l 10,286 4 249,9  575x l 10,286 4 249,9  || 576x 12,572 5 194,3  II 577x l 12,572 5 194,3  578x l 14,858 6 138,8  59xx 0,381 157,4 I IIliI Amounts to be deducted  61xx \ 0,276 114,0  62xx \ 0,583 240,9  63xx I 0,933 385,5  \ 64xx I 1,254 518,0  65xx I 1,837 758,9  1 66xx 2,729 1 127,7  1 670x l 4,183 1 728,1  671x I 4,183 1 728,1  672x l 5,793 2 393,4  A73x I 5,793 2 393,4  \ 674x I 7,448 3 077,2 675x I 7,448 3 077,2 676x I 9,103 3 761,0  677x I 9,103 3 761,0  \ 678x I 10,758 4 444,9   69xx \ 0,276 114,0 No L 353/40 Official Journal of the European Communities 4 . 12. 89 (') If the {roods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products , by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invertsugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18, 19 and 21 : The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 1 88 , 1 . 7 . 1989, p. 46) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradatioa products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where ' a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or casemates, added to the product. 4 . 12 . 89 Official Journal of the European Communities No L 353/41 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2007 91 10 2007 99 10 2007 99 31 2007 99 33 2007 99 35 2007 99 39 20.-4 20-5 20-5 20-5 20-5 20-5 7385 7387 7387 7387 7387 7387  100 kg - 3,089 3,089 3,089 3,089 3,089 3,089 No L 353/42 Official Journal of the European Communities 4 . 12 . 89 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscF1 1509 10 10 1509 1Q90 1509 90 00 - 100 kg ­ 9,863 9,863 6,905 10,920 7,963 7,963 10,849 7,892 7,892 4,176 4,176 1,219 5,094 2,137 2,137 15-1 15-1 15-1 15-2 15-2 15-2 15-3 15-3 15-3 15-4 15-4 15-4 15-5 15-5 15-5 7298 7299 7314 7709 7713 7714 7717 7718 7719 7724 7729 7733 7734 7737 7738 1510 00 10 1510 00 90 4 . 12 . 89 Official Journal of the European Communities No L 353/43 ANNEX II Monetary coefficients Products Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Member States Denmark Italy France Greece Ireland Spain Portugal -  Beef and veal 1,111 1,262 0,964  Milk and milk products    1,148       1,262  0,964  Pigmeat   1,072     1,010    Sugar   1,157   .   1,088  0,973 1,032  Cereals   1,157   1,010  1,088  0,973  Eggs and poultry and albumins   1,113  ¢    1,181    Wine  Il\ \ \   1,053   Processed products (Regulation (EEC) No 3033 / 80):  to be applied to charges   1,148 :     1,262  0,964 1,032  to be applied to refunds : ' \ \ \ \ \ \  cereals   1,157   1,010  1,088  0,973  milk   1,148     1,262  0,964  sugar   1,157     1,088  0,973  Jams and marmalades (Regulation (EEC) No 426/86) -l 1,157 _ _  Olive oil sector   1,072 ANNEX III Conversion rates used to fix the monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3152/85 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs 2,82919 58,7536 55,2545 48,2869 Dkr 0,523224 10,8657 10,2187 8,93007 DM 0,137170 2,84859 2,67895 2,34113 FF 0,460048 9,55379 8,98483 7,85183 F1 0,154555 3,20963 3,01849 2,63785 £ Irl 0,0512030 1,06333  0,873900 £ 0,0481530  0,940445 0,821855 . Lit  2 076,69 1 953,02 1 706,74 Dr 12,3482 256,435 241,163 210,752 Esc 11,7758 244,547 229,983 200,982 Pta 8,65937 179,829 169,119 147,793